Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on February 17, 2021 has been entered.
RESPONSE TO AMENDMENT AND ARGUMENTS
This Non-Final Office action is responsive to the Request for Continued Examination filed on February 17, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 8, and 14 are now amended.
Claims 1–20 are pending in the application. 
Applicant’s arguments in the Response with respect to the rejection(s) of claim(s) 1–20 under 35 U.S.C. §§ 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Beausoliel reference cited below.
Accordingly, the application is not in condition for allowance.
CLAIM REJECTIONS – 35 U.S.C. § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	GASPAR, LAM, AND BEAUSOLEIL TEACH CLAIMS 1, 2, 6–8, 12–15, 19, AND 20.
Claims 1, 2, 6–8, 12–15, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0047361 A1 (hereafter “Gaspar”) in view of U.S. Patent Application Publication No. 2015/0082251 A1 (hereafter “Lam”), and further in view of U.S. Patent Application Publication No. 2016/0283085 A1 (hereafter “Beausoleil”).
Claim 1
Gaspar teaches 
A widget browser module configured to display contextually relevant data item descriptors arranged according to a hierarchical tree structure, 
As shown in FIG. 1A, a “hierarchy mapper module 130” is responsible for obtaining data from a hierarchy data structure 102 and displaying that data as a hierarchy spinner 120. Gaspar ¶ 32.
the widget browser module comprising a processor configured by programming instructions encoded in non-transitory computer readable media, the widget browser module configured to: 
As shown in FIG. 9, the functionality described in the Gaspar reference (e.g., the functionality of the hierarchy mapper module 130) may be implemented as modules of executable code that is executed by a processor of system 900. Gaspar ¶ 109.
receive, from an executing application on a computing device that is causing the display of an application window on a display device, a request for display of contextually relevant data in a widget browser window; 
“In some situations, a hierarchy spinner is initially displayed in a collapsed form (e.g., as a hierarchy spinner icon). In such as case, a user 105 might indicate intent to interact with the hierarchy spinner by using a multi-touch gesture to ‘open’ the hierarchy spinner.” Gaspar ¶ 38. As will be discussed below, the data in the hierarchy spinner will be contextually relevant, and therefore, using a multi-touch gesture to open the hierarchy spinner may be considered a request for display of contextually relevant data in a widget browser window.
generate, responsive to receipt of the request, the widget browser window for overlaying a portion, but not all, of the application window, 
“At least for initial display, a hierarchy mapper module 130 might serve to initially select nodes from at least three adjacent levels of the hierarchy data structure (see operation 1B20), and based on the hierarchical juxtaposition of the selected nodes, the hierarchy mapper module 130 can compose or form a graphical screen device (see operation 1B30), the screen device having at least three concentric annular areas (e.g., as shown in FIG. 1A).” Gaspar ¶ 45.
the widget browser window being enclosed in a second container window that overlays a portion of a first window panel enclosed in the application window,
As shown in FIG. 5, the hierarchy spinner overlays a portion of underlying page 5121. Gaspar FIG. 5. 
the widget browser window including a user interface control for minimizing the display of the second container window without affecting the size of the first container window,
“The hierarchy spinner can be closed or minimized via a touch or other gestures. For example, a user might touch a cancel adornment 502 (see the X as shown on the right side of FIG. 5).” Gaspar ¶ 100.
a two-panel main display,
The resulting hierarchy spinner includes two areas, referred to as the second and third annular areas. Gaspar ¶ 45.
and a status bar display positioned underneath the two-panel main panel; 
Additionally, the hierarchy spinner includes a first annular area positioned concentrically beneath the second and third annular areas. See Gaspar FIG. 3 and ¶¶ 32 and 45.
display, responsive to receipt of the request, a plurality of sibling data item descriptors in a first panel of the two-panel main display 
The hierarchy mapper module 130 “populat[es] a second concentric area with at least one second icon, the second icon annotated with at least some second node information pertaining to a second node at a second level of the selected adjacent levels of the hierarchy.” Gaspar ¶ 45. 
“[E]ach concentric circle or ring represents aspects of a respective hierarchical level.” Gaspar ¶ 53. Thus, taking the second annular area as an example (recall that the first and second panels of the claimed two-panel main display correspond to Gaspar’s second and third annular areas, respectively), each of the items in the second annular area are siblings to each other in the underlying hierarchy. See Gaspar ¶¶ 49–51.
containing only 
The items in the hierarchical spinner, and the information in the underlying page from which the spinner was launched (e.g., underlying page 5121 of FIG. 5 or 5122 of FIG. 8) are relevant to each other. See Gaspar ¶¶ 59 and 107–108.
display, after selection of a data item descriptor in the first panel, the selected data item descriptor and sibling data item descriptors in the same hierarchical level in the first panel, and child data item descriptors of the selected data item descriptor that are in the next lower hierarchical level in a second panel of the two-panel main display;
If a node at level 2 (i.e., the second annular area) is double tapped and has children, then level 3 (the third annular area) is cleared, and “new nodes will spin downward on the screen” for that level. Gaspar ¶¶ 78–80. 
display, after selection of a data item descriptor in the second panel, the selected data item descriptor and sibling data item descriptors to the selected data item descriptor in the first panel, and, in the second panel, child data item descriptors of the selected data item descriptor that are in the next lower hierarchical level;
In response to double tapping a level 3 node that has children, the “tapped node and its two adjacent peers will move up to level 2,” and meanwhile, in its place at level 3, “new nodes will spin downward on the screen.” Gaspar ¶¶ 87–89. 
Gaspar’s hierarchy spinner differs from the claimed widget browser window in three respects: (1) the hierarchy spinner’s content is not explicitly disclosed as files, folders, or directories (although it could be argued that a broad interpretation of “file” as a collection of data under one name might encompass the contact data in the hierarchy spinner); (2) the hierarchy spinner’s content, while contextually relevant to the underlying window, does not pertain to “a case or account;” and (3) the hierarchy spinner lacks the claimed breadcrumb navigation tool. 
However, these three differences were also known prior to the effective filing date of the claimed invention; Beausoleil teaches (1) and (2), and Lam teaches (1) and (3), inter alia.
Specifically, Lam teaches:
A widget browser module 
“The example system 10 includes UI software 12, such as a browser and accompanying Graphical User Interface (GUI) software, which may run on a computer, such as a mobile device (e.g., tablet, smartphone, laptop, etc.).” Lam ¶ 37.
configured to display contextually relevant data item descriptors arranged according to a hierarchical tree structure, the data items comprising file directories, file folders or file names,
The UI software 12 enables the user to browse “navigatable content 18,” which “may include, for example, folders of a file system [and] documents.” Lam ¶ 38–39.
the widget browser module configured to:
	receive, from an executing application on a computing device that is causing the display of an application window on a display device, a request for display of contextually relevant data in a widget browser window
Via the executing UI software 12 that is causing display of UI display screen 90 (FIG. 3A), “a user selects the first folder 102 (named Benson Test Folder).” Lam ¶ 96.
generate, responsive to receipt of the request, the widget browser window 
“FIG. 3B illustrates a fourth example UI display screen 110, which represents an updated version of the third example UI display screen 90 of FIG. 3A after navigation to a first subfolder 102.” Lam ¶ 98.
the widget browser including . . . a two-panel main display 
As shown in FIG. 3B, the UI display screen 110 includes two panels: header bar 112 and updated content section 116. See Lam ¶ 101.
and a status bar display positioned underneath the two-panel main display;
The UI display screen 110 further includes breadcrumb bar 114. Lam ¶¶ 98–99. While breadcrumb bar 114 is positioned underneath only one of the two panels, instead of both, this difference is inconsequential to patentability because aesthetic design changes are not inventive under 35 U.S.C. § 103. See MPEP § 2144.04(I.). 
display, responsive to receipt of the request, a plurality of sibling data item descriptors in a first panel of the two-panel main display containing only file directories, file folders, or file names
“The content includes an example folder (Benson Folder 1.1) 126 in an updated content section 116.” Lam ¶ 101.
display, in the status bar display, a breadcrumb navigational tool configured to display the selected data item descriptor and each successive parent data item descriptor in higher hierarchical levels to a top-level parent data item descriptor, 
“The breadcrumb bar 114 includes a home button 122 and a subsequent first breadcrumb 124, which represents the previously visited UI display screen 90, i.e., the starting navigation location. The second breadcrumb 124 is a current location breadcrumb corresponding to, i.e., indicating, the selected first subfolder 102 of the UI display screen 90 of FIG. 3A.” Lam ¶ 99. Moreover, in situations where the user navigates down additional levels of the hierarchy, the breadcrumb bar is updated with each successive parent data item. See Lam ¶ 106 and FIG. 3C.
the breadcrumb navigational tool further configured to allow selection of one of the data item descriptors displayed in the status bar display; 
“[T]he buttons [on the breadcrumb bar] can return the user to the desired directory, and the current directory button 124 can function to bring up the folder browser with the current directory in view in place of the application or utility that was being used.” Lam ¶ 105.
update the data item descriptors displayed by the breadcrumb navigational tool in the status bar display window to reflect the selection of another data item descriptor.
“FIG. 3D illustrates a sixth example UI display screen 160, which represents an updated version of the fifth UI display screen 140 of FIG. 3C after navigation to the third subfolder 152 (Benson Folder 1.1.1, shown in FIG. 3C) of the second subfolder 124 (shown in FIG. 3B), and illustrating addition of a third breadcrumb 172 to an updated breadcrumb bar 164.” Lam ¶ 109.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace or supplement the first annular area of Gaspar’s hierarchy spinner with Lam’s breadcrumb bar. One would have been motivated to copy Lam’s breadcrumb bar because “[e]fficient software navigation mechanisms are particularly important in mobile applications, such as mobile web browsers and enterprise applications, where relatively small display screens may hinder efficient navigation of complex content.” Lam ¶ 5.
The only remaining difference between the claimed widget browser window and the widget browser menu described in the combined prior art is that the claimed widget browser window’s files are contextually relevant “to a case or account” displayed in the application window of the executing application.
Beausoleil, however, teaches computer executable instructions to display:
a plurality of sibling data item descriptors in a first panel of the two-panel main display containing only file directories, file folders, or file names that are contextually relevant to a case or account that is displayed in the application window of the executing application;
The evidence for this finding will be discussed in greater detail below, but in short, FIG. 3 illustrates a plurality of file directories, file folders, or file names in panel 310 that are contextually relevant to the user accounts displayed in WS GUI 300 as graphical elements 306 (i.e. the claimed “account”), and also relevant to the “Engineering” project (the claimed “case”) displayed in the workspace. See Beausoleil ¶¶ 67, 69, and 72.
More specifically, Beausoleil teaches an executing application (either a “browser application of client device 102i” or “native software application running on client device 102i”) that displays an application window (workspace graphical user interface 300 or “WS GUI 300”) of the executing application. Beausoleil ¶ 67. As shown in FIG. 3, the WS GUI 300 includes a display with two panels: 310 and 312.
Beausoleil further discloses that WS GUI 300 displays at least two items that fall within the broadest reasonable interpretation of “a case or account.” With respect to an “account,” Beausoleil explicitly teaches “WS GUI 300 can include graphical elements 306 that represent and/or identify members of the workspace and/or users who have access to the shared folder associated with the workspace.” Beousoleil ¶ 70. The members and/or users shown each correspond to respective user accounts. See Beousoleil ¶ 45. With respect to the “case,” the WS GUI 300 displays “state information about the selected workspace,” which, in this example, is the “Engineering” workspace. Beousoleil ¶ 69. The “workspace” is effectively a place “to communicate with coworkers, generate and access work product (e.g., files, media, documents, digital content items, etc.), and access the software applications that are necessary to conduct business” therein. Beousoleil ¶ 38.
WS GUI 300 also displays a section with at least two panels, 310 and 312. A  first of the two panels “can present graphical elements 310 that represent content items stored in shared folder 234 corresponding to the ‘Engineering’ workspace.” Beousoleil ¶ 72. But in addition to corresponding to the workspace, the files and folders represented by graphical elements 310 also correspond to the users or members 306 displayed above. See Beousoleil ¶ 70.
The above mapping may be summarized with the following table:
Claim Element
Beousoleil
executing application
browser or native application
application window
WS GUI 300
two-panel main display
the two panels in FIG. 3 labeled as 310 and 312, respectively
first panel
the region that presents graphical elements 310
an account that is displayed in the application window
any one of graphical elements 306
a case that is displayed in the application window
the “displayed workspace” (e.g., for the “Engineering” project)
data item descriptors
the graphical elements 310 themselves
file directories, file folders, or file names
each of the graphical elements 310 correspond to files and folders shared among the members of the workspace

In view of the foregoing, the Examiner finds the following facts to be supported by substantial evidence:
(1) The combined teachings of Gaspar and Lam included a base device, method, and product upon which the claimed invention can be seen as an improvement. In this case, the claimed improvement involved limiting the display of file directories, file folders, or file names to those “that are contextually relevant to a case or account that is displayed in the application window.” Neither Gaspar nor Lam limit their display of content (let alone files and folders) to those pertaining only to a displayed case or account. 
(2) Beausolil contained a known technique of limiting a display of files to only show those file directories, file folders, or file names in panel 310 that are contextually relevant to the user accounts displayed in WS GUI 300 as graphical elements 306 (i.e. the claimed “account”), and/or also relevant to the “Engineering” project (the claimed “case”) displayed in the workspace. See Beausoleil ¶¶ 67, 69, and 72.
(3) One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system, because Beausoleil explicitly discloses the result of applying that technique, i.e., only the contextually relevant files and folders are displayed in workspace. It would have been reasonable for one of ordinary skill to predict a result that is already shown to him.
Based on these findings, the Office concludes that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply Beausoleil’s known filtering technique to the known base device contained in Gaspar and Lam’s combined disclosures.
Claim 2
Gaspar teaches the widget browser module of claim 1, but does not appear to explicitly display, after selection of a data item descriptor via the breadcrumb navigational tool, the selected data item descriptor and sibling data item descriptors to the selected data item descriptor in the first panel, and, in the second panel, child data item descriptors of the selected data item descriptor that are in the next lower hierarchical level.
Lam, however, teaches an analogous module further configured to 
isplay, after selection of a data item descriptor via the breadcrumb navigational tool, the selected data item descriptor 
“[T]he buttons [on the breadcrumb bar] can return the user to the desired directory,” Lam ¶ 105, and thus, using FIG. 3C as an example, selecting the single breadcrumb 124 returns the user to the desired directory of “Benson Test Folder.” FIG. 3B illustrates what the UI display screen 110 displays upon navigation to Benson Test Folder. See Lam ¶ 98. 
Notably, by navigating back to UI display screen 110, “[t]he updated header section 112 has been updated with a header 118 indicating the name of the current navigation location, which corresponds to the name of the current location breadcrumb 124.” Lam ¶ 101.
and, in the second panel, child data item descriptors of the selected data item descriptor that are in the next lower hierarchical level.
Meanwhile, the contents of Benson Test Folder are displayed in the content section 116 (a second panel, relative to the first panel of header section 112), which include child folder 126 (Benson Folder 1.1). Lam ¶ 101.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace or supplement the first annular area of Gaspar’s hierarchy spinner with Lam’s breadcrumb bar. One would have been motivated to copy Lam’s breadcrumb bar because “[e]fficient software navigation mechanisms are particularly important in mobile applications, such as mobile web browsers and enterprise applications, where relatively small display screens may hinder efficient navigation of complex content.” Lam ¶ 5.
Claim 6
Gaspar, as combined with Lam, teaches the widget browser module of claim 1, 
wherein the request for display of a widget browser window is initiated by activating a widget link embedded on a web page.
“For the purposes of the present discussion, a navigation control may be any UI control, such as a button, icon, hyperlink, or other UI control that is adapted to facilitate software navigation.” Lam ¶ 65.
Claim 7
Gaspar, as combined with Lam, teaches the widget browser module of claim 1, 
wherein the request for display of a widget browser window is initiated by activating a widget button in a utility bar of the application window.
“For the purposes of the present discussion, a navigation control may be any UI control, such as a button, icon, hyperlink, or other UI control that is adapted to facilitate software navigation.” Lam ¶ 65.
Claim 8
Claim 8 is rejected over the same findings and rationale set forth above for claim 2 (which includes the findings and rationale from the rejection of claim 1) for two reasons.
First, when prior art fully discloses a species, the prior art is said to also fully disclose the genus in which that species falls. MPEP § 2131.02(I.) (quoting In re Slayter, 276 F.2d 408, 411 (CCPA 1960)). Claim 2 is a species that falls within the genus of claim 8, because claim 2 fully falls within the scope of broader claim 8, having only two narrower aspects: (i) claim 2’s data items are limited to “file directories, file folders, or file names (see parent claim 1); and (ii) the widget browser module of claim 8 does not require programming instructions to “display, after selection of a data item descriptor in the second panel, the selected data item descriptor and sibling data item descriptors to the selected data item descriptor in the first panel, and, in the second panel, child data item descriptors of the selected data item descriptor that are in the next lower hierarchical level.” Accordingly, since the prior art teaches and renders obvious claim 2 for the reasons set forth above, those same findings and rationale also render claim 8 obvious.
Second, the above genus-species analysis notwithstanding, claim 8 uses the transitional phrase “comprising,” which “is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” MPEP § 2111.03(I.). As such, Gaspar and Lam’s disclosure of elements (i) and (ii) is inconsequential to the same rejection of claim 8, because elements (i) and (ii) fall within the open-ended scope of claim 8.
Accordingly, claim 8 is rejected over the same findings and rationale set forth above for claim 2.
Claims 12 and 13
The additional elements set forth in claims 12 and 13 are substantially similar to those set forth in corresponding claims 6 and 7, and are therefore rejected according to the same findings and rationale from above.
Claim 14
Claim 14 is directed to substantially the same method that the widget browser module of claim 1 is configured to perform, and is therefore rejected according the same findings and rationale as provided above for claim 1.
Claims 15, 19, and 20
The additional elements set forth in claims 15, 19, and 20 are substantially similar to those set forth in corresponding claims 2, 6, and 7, and are therefore rejected according to the same findings and rationale from above.
II.	GASPAR, LAM, BEAUSOLEIL, AND HAMA TEACH CLAIMS 3, 9, AND 16.
Claims 3, 9, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Gaspar in view of Lam and Beausoleil as applied to claims 1, 8, and 14, above, and further in view of U.S. Patent Application Publication No. 2005/0081164 A1 (“Hama”).
Claim 3
Gaspar, as combined with Lam and Beausoleil, teaches the widget browser module of claim 1, further configured to reselect a previously selected data item descriptor as the selected data item descriptor as discussed above. Neither reference explicitly discloses the same being “responsive to the actuation of a forward or back arrow key on a user keyboard.”
Hama, however, teaches a module configured to:
reselect a previously selected data item descriptor as the selected data item responsive to the actuation of a forward or back arrow key on a user keyboard.
“When the pressing operation of the left cross key 11L is detected at the time of the selection of the menu of the third hierarchy shown in FIG. 3C, the CPU 27 recognizes that a retry of the selecting operation was specified. Then, as shown in FIG. 3B, the CPU controls that the menu of the first hierarchy is displayed on the reduced scale at the left end region of the display unit 4 and also that the characters of the second hierarchy menu corresponding to the first hierarchy menu having been selected immediately before the transition to the menu of the third hierarchy are displayed on the display unit 4 on the enlarged scale with the prescribed magnification. The CPU 27 also controls that the cursor CR used for the selection of the desired item from the menu of the second hierarchy is displayed.” Hama ¶ 125.
This teaching is particularly notable, because Hama is not just limited to reselection of previously selected data item descriptor (the “desired item” selected by “cursor CR”), but further discloses that the previously selected data item is at a higher level of the hierarchy—closely aligning with the implicit requirement of claim 3 that the previously selected data item descriptor be a parent data item.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to copy Hama’s technique of using a back arrow (left cross key 11L) on a keyboard to reselect a previously selected item, when implementing Gaspar and Lam’s known devices. One would have been motivated to copy Hama’s back arrow because “a cursor displayed in a case of selecting a menu with the conventional mobile phone system is a monotonous tool merely used to select the menu, and thus, [does] not allow a user to recognize a moving direction and a moving speed intuitively.” Homa ¶ 16.
Claims 9 and 16
The additional elements set forth in claims 9 and 16 are substantially similar to those set forth in corresponding claim 3, and therefore rejected according to the same findings and rationale from above.
III.	GASPAR, LAM, BEAUSOLEIL, AND ORDING TEACH CLAIMS 4, 5, 10, 11, 17, AND 18.
Claims 4, 5, 10, 11, 17, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Gaspar in view of Lam and Beausoleil as applied to claims 1, 8, and 14, above, and further in view of U.S. Patent Application Publication No. 2010/0287494 A1 (“Ording”).
Claim 4
Gaspar and Lam teach the widget browser module of claim 1, but Gaspar’s third annular area (analogized to the claimed second panel in the rejection of claim 1) automatically displays a set of grandchild nodes when the hierarchy spinner 120 is initially opened. Thus, Gaspar cannot be said to “display in the second panel, responsive to receipt of the request, a visual indication that there is nothing to preview until a data item descriptor is selected.”
Ording, however, teaches an analogous widget browser window with at least two panels configured to 
display in the second panel, responsive to receipt of the request, a visual indication that there is nothing to preview until a data item descriptor is selected.
As shown in FIGS. 1a–1b, “third column 20” (analogous to the claimed second panel) is designated for displaying the child data items of whichever parent data item the user selects from a “middle column 18” (analogous to the claimed first panel). Ording ¶ 7. Importantly, FIG. 1a illustrates that prior to the selection of any folder from the first column 18, the second column is blank, thereby indicating that there is nothing to preview. Ording FIG. 1a.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to declutter Gaspar’s hierarchy spinner 120 by leaving the third annular area blank until the user selects a parent item from the second annular area, in accordance with the same technique taught by Ording’s columns 18 and 20. One would have been motivated to adopt this technique from Ording’s disclosure because leaving the child level blank is more true to the metaphor of browsing a hierarchy (since the user had not yet selected any parent items from the parent level), and the skilled practitioner would have recognized that a truer metaphor is more intuitive for users. 
Claim 5
Gaspar and Lam teach the widget browser module of claim 1, and although Gaspar initially empties its third annular area in response to a selection of a data item in the second annular area without children, see Gaspar ¶¶ 82–83, Gaspar also continues beyond claim 5 by essentially navigating up the hierarchy (i.e., the selected childfree node and all its siblings move to the third annular area, while the selected node’s parent and uncles move to the second annular area). Gaspar ¶ 84.
Ording, however, teaches an analogous widget browser window with at least two panels configured to 
not display data item descriptors in the second panel when the selected data item descriptor has no child data item descriptors.
Ording’s window 70 is programmed such that “a third column 76 [] displays the contents of a selected folder from the second column 74.” Ording ¶ 29; see also ¶ 7. Thus, if there are no contents, there is nothing to display.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to declutter Gaspar’s hierarchy spinner 120 by leaving the third annular area blank whenever the user selects a childless item from the second annular area, in accordance with the same technique taught by Ording’s columns 74 and 76. One would have been motivated to adopt this technique from Ording’s disclosure because leaving the child level blank is more true to the metaphor of browsing a hierarchy (since an empty panel would better represent the selected item’s lack of children), and the skilled practitioner would have recognized that a truer metaphor is more intuitive for users. 
Claims 10 and 11
The additional elements set forth in claims 10 and 11 are substantially similar to those set forth in corresponding claims 4 and 5, and are therefore rejected according to the same findings and rationale from above.
Claims 17 and 18
The additional elements set forth in claims 17 and 18 are substantially similar to those set forth in corresponding claims 4 and 5, and are therefore rejected according to the same findings and rationale from above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142

Justin.Blaufeld@uspto.gov
Direct Phone: (571) 272-4372
Direct Fax:  (571) 273-4372


/Justin R. Blaufeld/
Primary Examiner, Art Unit 2142